           Case 1:21-mj-00140-RMM Document 12 Filed 02/05/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


                                              :
UNITED STATES OF AMERICA                      :
                                              :
                 v.                           :       Case No. 21-MJ-140 (RMM)
                                              :
SCOTT KEVIN FAIRLAMB                          :
                                              :
                        Defendant.            :
                                              :


                                  NOTICE OF APPEARANCE

          The United States of America, by and through its undersigned counsel, the United States

Attorney for the District of Columbia and Assistant United States Attorney Andrew Floyd,

hereby informs the Court that he is entering his appearance in this matter on behalf of the United

States.



                                                      Respectfully submitted,

                                                      MICHAEL R. SHERWIN
                                                      ACTING UNITED STATES ATTORNEY


                                                      ___________________________
                                                      Andrew Floyd
                                                      Assistant United States Attorney
                                                      D.C. Bar No. 1023315
                                                      555 4th Street, NW
                                                      Washington, D.C. 20530
                                                      (202) 252-6841
                                                      Andrew.Floyd@usdoj.gov
